Citation Nr: 0808629	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
spondylolisthesis, lumbosacral spine at L5-S1 (back 
disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1988 to 
March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran was granted a temporary 100 percent disability 
rating for his back disability due to surgical treatment 
necessitating convalescence from August 19, 2003 to November 
1, 2003, and from May 17, 2004 to August 1, 2004.  He 
testified at a Board hearing in January 2008.


FINDINGS OF FACT

1.  Since February 2003, the veteran has been diagnosed as 
having radiculitis and neuritis of the right gluteus.

2.  Prior to August 19, 2003, the veteran's back disability 
was not productive of a vertebral fracture, ankylosis, severe 
limitation of motion, intervertebral disc syndrome, or 
severe-lumbosacral strain.

3.  From November 1, 2003 to May 17, 2004, the veteran's back 
disability was not productive of a vertebral fracture, 
ankylosis, severe limitation of motion, intervertebral disc 
syndrome, severe-lumbosacral strain, or forward flexion 
limited to less than 60 degrees.  

4.  Since January 2004, the veteran's radiculopathy has 
affected the bilateral lower extremities.

5.  Since August 1, 2004, the veteran's low back disability 
has been productive of severe limitation of motion and 
forward flexion limited to 30 degrees.

CONCLUSIONS OF LAW

1.  Since February 2003, the criteria for a separate 
disability rating of 10 percent for right sided lower 
extremity neurologic impairment as a result of lumbosacral 
spine disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, 4.124a, Diagnostic Code 8520 
(2007). 

2.  Since January 7, 2004, the criteria for a separate 
disability rating of 10 percent for left sided lower 
extremity neurologic impairment as a result of lumbosacral 
spine disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, 4.124a, Diagnostic Code 8520 
(2007).

3.  Prior to August 1, 2004, the criteria for a schedular 
disability rating in excess of 20 for a back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 
5285-5295, 5235-5243(2003, 2007).

4.  Since August 1, 2004, the schedular criteria for a 40 
percent evaluation for a back disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5285-5295, 5235-
5243(2003, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in October 2003 and July 2004 that fully 
addressed all four notice elements, and the former was sent 
prior to the initial AOJ decision in this matter.  These 
letters informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because service connection was granted for a back disability, 
the first three Dingess elements were substantiated prior to 
the appeal.  Further, to the extent the Board is denying an 
increased rating, notice regarding how effective dates 
assigned are moot.  To the extent of its grant, any issues 
the veteran may have as to the effective date may be pursued 
after implementation by the RO.  

In Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), the Court held in part that VA's duty to 
notify a claimant seeking an increased evaluation included 
advising the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.   

The Board concedes that the pre- and post-adjudicatory VCAA 
letters do not comply with the requirements enumerated in the 
Vazquez-Flores decision noted above.  These notices did 
inform the veteran that he could submit medical or lay 
evidence to demonstrate a worsening of his back disability; 
they also informed him that the lay evidence could include 
statements from individuals who could describe how his 
disability had worsened.  However, these letters did not 
include the appropriate diagnostic codes or an explanation as 
to how the codes are used to evaluation the claim.  Thus, 
these notice letters are presumed to be prejudicial on their 
faces.  See Vazquez-Flores, supra.  However, this error does 
not affect the "essential fairness of the adjudication," 
see Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), in 
light of the post-adjudicatory notice, namely the 
supplemental statement of the case (SSOC), that was sent to 
the veteran and his representative in November 2006.  This 
notified the veteran and his representative of the diagnostic 
code to be used in evaluating the veteran's back disability, 
as well as of an explanation of the bases for the numeric 
disability evaluation assigned.  It was explained to the 
veteran what various types of evidence could be used to 
demonstrate the affect his disability has upon his ability to 
work and on his daily life.  As a consequence, a reasonable 
person would be expected, based on the entirety of the 
record, to understand what was needed to substantiate the 
claim.  See Sanders, 487 F.3d at 889.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, he was afforded formal VA examinations to assess 
the severity of his back disability.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.  

Background & Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decisions, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analyses below will focus specifically on what the evidence 
shows, or fails to show, as to the claims addressed herein.

At the time the veteran initiated his current claim in 
September 2003, his back disability was evaluated as 20 
percent disabling.  As it happens, he also was recovering 
from an August 2003 surgery.  Therefore, in the December 2003 
rating action appealed, the RO awarded a temporary total 
rating for convalescence effective from August 2003 to 
October 31, 2003, but continued the 20 percent schedular 
rating from November 1, 2003.  As the claim developed, the 
veteran underwent additional surgery in May 2004, and the RO 
again awarded a temporary total rating for convalescence from 
May 2004 to July 31, 2004, after which the 20 percent 
schedular rating was again continued.  

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  In August 2003, amendments were made to 
the criteria used in rating disabilities of the spine, 
effective from September 26, 2003, respectively.  The Board 
will thus evaluate this claim under the criteria in effect 
prior to, and since that time.  The effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A.  Diagnostic Code Provisions

Pursuant to former Diagnostic Code 5292, moderate limitation 
of motion of the lumbar spine was rated 20 percent, and a 
maximum 40 percent rating was warranted for severe limitation 
of motion of the low back.  Under former Diagnostic Code 5295 
a 20 percent rating was assigned for lumbosacral strain with 
muscle spasm on extreme forward bending , loss of lateral 
spine motion, unilateral in standing position, and a maximum 
rating of 40 percent was warranted when the disability was 
productive of severe impairment manifested by listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion.  

Pursuant to Diagnostic Code 5293, intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  Under this criteria, a 20 
percent rating requires incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks during the past 12 months.  A 40 percent rating 
requires that the disability be productive of incapacitating 
episodes having a total duration of at least four but less 
than six weeks per year.  A maximum 60 percent rating is 
available when the condition is manifested by incapacitating 
episodes having a total duration of at least six weeks, 
during the past 12 months.  

For purposes of evaluations under revised Diagnostic Code 
5293 (subsequently re-numbered 5243), an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Effective September 26, 2003, VA revised the criteria for 
rating spinal disorders.  These revisions consist of a new 
rating formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome), although not changing its 
content.  

Thus, effective September 26, 2003, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 20 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine is greater than 
30 degrees, but not greater than 60 degrees; or, combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted when forward flexion of the 
cervical spine is limited to 15 degrees or less, or where 
there is favorable ankylosis of the entire cervical spine.  
A 40 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assigned 
where there is unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation is 
warranted when there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

In addition, with respect to the veteran's diagnosis of 
radiculitis/neuritis, under Diagnostic Code 8520, a 10 
percent evaluation is warranted for mild incomplete paralysis 
of the sciatic nerve; a 20 percent evaluation requires 
moderate incomplete paralysis of the sciatic nerve; a 40 
percent evaluation requires moderately severe incomplete 
paralysis; a 60 percent evaluation requires severe incomplete 
paralysis with marked muscular atrophy; an 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  

B.  Medical History

Private medical records reflect that the veteran sought 
treatment for lumbar pain on January 17, 2003.  The treating 
physician noted the range of motion of the veteran's lumbar 
spine was limited with production of bilateral low back pain.  
Later that month, the veteran was diagnosed as having 
uncontrolled acquired spondylolisthesis and uncontrolled 
spondylolysis in the lumbosacral region.  In February 2003, 
the veteran's active range of motion of the lumbar spine 
included full flexion, but with production of gluteal pain 
present in the right side only, and mildly limited extension, 
also with right gluteal pain.  The treating physician added 
radiculitis/neuritis to the veteran's previous diagnoses.  
The veteran underwent a lumbar selective nerve root block 
procedure in March 2003 in response to the aforementioned 
lumbar radiculopathy/lower extremity dysesthesia.  

In August 2003, the veteran sought treatment for right leg 
pain.  The treating physician diagnosed the veteran as having 
uncontrolled acquired spondylolisthesis and uncontrolled 
spondylolysis of the lumbosacral region, and surgery was 
recommended.  This was performed on August 19, 2003. 

A VA spine examination was conducted in January 2004.  At 
that time, the veteran reported that he had returned to work 
in October 2003, following his recent surgery.  He also 
indicated that his back pain, with radiation to the buttocks 
and legs, had improved since the August 2003 surgery.  Range 
of motion testing revealed forward flexion of the lumbar 
spine to 70 degrees, extension to 20 degrees, left lateral 
flexion to 25 degrees, right lateral flexion to 40 degrees, 
and bilateral rotation to 35 degrees.  The examiner noted 
negative strait leg raises and pain to the back with external 
rotation of the left hip.  The veteran denied any bowl or 
bladder impairment, and was not using any assistive devices.  
The examiner diagnosed the veteran as having status post 
operative intervention (laminectomy/fusion) for Grade I 
spondyloslisthesis and mild-moderate functional impairment.

In February 2004, the veteran was seen for a surgical follow-
up examination with his private physician.  At that time, he 
reported that his back and leg pain improved.  The physician 
noted that the veteran was permitted to return to his work as 
a mechanic, with modified duties that included no maximum 
lifting over 20 pounds.  In April 2004, the veteran 
complained of recurrent back and bilateral leg pain.  The 
private physician assessed that the veteran's bilateral S1 
pedicle screw was unstable or worsening.  He opined that the 
veteran would have to accept the current level of pain, or 
opt for re-operation.  On May 17, 2004, the veteran underwent 
an anterior lumbar interbody fusion, structural allograft l5-
S1, revision of the L5-S1 posterior lateral intertransverse 
process fusion, bone marrow transplantation, removal of the 
L5 and S1 pedicle screw instrumentation bilaterally, and 
placement of new L5-S1 pedicle screw instrumentation.  
Employment records show that the veteran was out of work from 
May 16, 2004 to July 5, 2004, due to the May 2004 surgery.

Another VA examination was conducted in August 2004.  At that 
time, the veteran reported having returned to work as a 
mechanic, but only on light duty and was not doing any manual 
labor.  The examiner diagnosed the veteran as having chronic 
lumbar back pain, which required two surgeries.  He stated 
that a back examination could not be completed at that time 
because the veteran was still in the postoperative period and 
wearing a back brace.  

A third VA examination was conducted in July 2006.  At that 
time, the veteran complained of severe pain in the 
lumbosacral spine, with radiation down the buttock and to the 
legs, bilaterally, and erectile dysfunction.  He did not use 
any assistive devices, and denied any bladder or bowel 
disturbances.  Range of motion studies revealed forward 
flexion of the lumbar spine to 40 degrees, extension to 15 
degrees (limited by pain), left lateral flexion to 30 
degrees, right lateral flexion to 20 degrees (limited by 
pain), and bilateral rotation to 30 degrees.  While there was 
no limitation in motion or function with repetitive use, 
there was mild pain throughout the range of motion process.  
The examiner noted that flare-ups occurred two to three times 
daily, with an additional 25 percent limitation of motion and 
functional impairment.  The veteran did not have any 
incapacitating episodes within the previous 12 month period, 
and there was no ankylosis or intervertebral disk syndrome.  
The examiner diagnosed the veteran as having chronic low back 
pain secondary to spondylolisthesis at lumbar 5 to S1 with 
severe functional limitation related to pain.  

C.  Analysis

i.  Prior to August 19, 2003

After a careful review of the medical and lay evidence, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that his back disability did not warrant a 
disability rating in excess of 20 percent prior to August 19, 
2003.  The private medical evidence shows that veteran's 
active range of motion of the lumbar spine included full 
flexion and only mildly limited extension.  The veteran's 
back disability was not productive of a vertebral fracture, 
ankylosis, severe limitation of motion, intervertebral disc 
syndrome, or severe-lumbosacral strain.  Thus, he did not 
meet the criteria for an increased rating under former 
Diagnostic Codes 5285-5295.  

It is observed, however, that the veteran was diagnosed as 
having radiculitis and neuritis in February 2003, after 
complaints of right sciatic neuralgia, and that he underwent 
a lumbar selective nerve root block in March 2003 to address 
this.  Thus, the Board finds that he met the criteria for a 
separate 10 percent rating for right sided lower extremity 
neurologic impairment as a result of his lumbosacral spine 
disability, productive of his mild incomplete paralysis of 
the right sciatic nerve under Diagnostic Code 8520.

ii.  November 1, 2003 - May 17, 2004

After a careful review of the medical and lay evidence, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that his back disability did not warrant a 
disability rating in excess of 20 percent from November 1, 
2003 to May 17, 2004.  The January 2004 VA examiner noted the 
veteran's forward flexion of the lumbar spine was to 70 
degrees.  The veteran reported returning to work in October 
2003, and was not absent for a prolonged period due to his 
back disability until May 17, 2004.  The veteran's back 
disability was not productive of a vertebral fracture, 
ankylosis, severe limitation of motion, intervertebral disc 
syndrome, severe-lumbosacral strain, or forward flexion 
limited to less than 60 degrees.  Thus, he did not meet the 
criteria for an increased rating under former Diagnostic 
Codes 5285-5295, or current Diagnostic Codes 5235-5243.  

The Board notes that in the veteran reported radiating pain 
in both his legs to the January 2004 VA examiner, and again 
complain complained of bilateral leg pain to his private 
physician in April 2004.  Thus, in addition to the separate 
rating for right sided lower extremity neurologic impairment, 
the Board finds that he met the criteria for an additional 
separate 10 percent rating for left sided lower extremity 
nerve impairment productive of mild incomplete paralysis of 
the left sciatic nerve under Diagnostic Code 8520, from 
January 7, 2004.  

iii.  Since August 1, 2004

After a careful review of the medical and lay evidence, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that his low back disability warrants a 40 
percent rating under former Diagnostic Code 5292 and current 
Diagnostic Code 5239, since August 1, 2004.

The July 2006 VA examiner surmised that the veteran's daily 
flare-ups caused a 25 percent reduction in his range of 
motion.  Thus, based upon the range of motion studies 
conducted during the examination, the veteran's forward 
flexion was limited to 30 degrees during a flare up.  
Moreover, the examiner concluded that the veteran experienced 
severe limitation of motion due to pain.  Thus, he has met 
the criteria for a 40 percent rating under the aforementioned 
Diagnostic Code provisions.  However, the veteran's back 
disability has not been productive of a vertebral fracture, 
ankylosis, or intervertebral disc syndrome.  Thus, he does 
not meet the criteria for a rating in excess of 40 percent 
under former Diagnostic Codes 5285-5295, or current 
Diagnostic Codes 5235-5243.  


iv.  Extra-schedular Ratings

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the veteran's back disability so as to warrant 
assignment of higher evaluations on extra-schedular bases.  
The Board notes that no showing that the disability has 
resulted in marked interference with employment, i.e., beyond 
that reflected by the evaluations.  In fact, the record shows 
that the veteran was awarded 100 percent disability 
evaluations during his periods of convalescence.  Following 
his surgical recoveries, the veteran has returned to working.  
In addition, there is no indication that veteran's back 
disability has rendered impractical the application of the 
regular schedular standards.  In the absence of these 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

D. Conclusion

In sum, the Board is granting a separate 10 percent 
evaluation for right sided lower extremity neurologic 
impairment as a result of lumbosacral spine disability from 
February 2003, and a separate 10 percent evaluation for left 
sided lower extremity neurologic impairment as a result of 
lumbosacral spine disability from January 7, 2004.  

The Board is denying an increased schedular rating in excess 
of 20 percent for spondylolisthesis, lumbosacral spine at L5-
S1, prior to August 1, 2004, but is granting an increased 40 
percent schedular evaluation for this disability from that 
date.  


ORDER

Since February 2003, subject to the law and regulations 
governing payment of monetary benefits, a separate 10 percent 
rating for right sided lower extremity neurologic impairment 
as a result of lumbosacral spine disability, is granted.

Since January 7, 2004, subject to the law and regulations 
governing payment of monetary benefits, a separate 10 percent 
rating for left sided lower extremity neurologic impairment 
as a result of lumbosacral spine disability, is granted.

Prior to August 1, 2004, a schedular disability rating in 
excess of 20 percent for spondylolisthesis, lumbosacral spine 
at L5-S1 is denied.

Since August 1, 2004, subject to the law and regulations 
governing payment of monetary benefits, a 40 percent 
schedular rating for spondylolisthesis, lumbosacral spine at 
L5-S1, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


